              Case 1:19-cv-05094-SDG Document 47 Filed 01/07/21 Page 1 of 1




                                    1:19-cv-05094-SDG
                    McElroy et al v. Courtney Ajinca Events LLC et al
                            Honorable Steven D. Grimberg

                   Minute Sheet for proceedings held In Open Court on 01/07/2021.


    TIME COURT COMMENCED: 10:00 A.M.
    TIME COURT CONCLUDED: 11:10 A.M.              COURT REPORTER: Alicia Bagley
    TIME IN COURT: 1:10                           DEPUTY CLERK: Alisha Holland
    OFFICE LOCATION: Atlanta

ATTORNEY(S)          Jeffrey Barnes representing Courtney Ajinca Events LLC
PRESENT:             Jeffrey Barnes representing Courtney Ajinca
                     Melissa Castro representing Bryan Flores
                     Melissa Castro representing Nicholas McElroy
                     Marcy Sperry representing Bryan Flores
                     Marcy Sperry representing Nicholas McElroy
PROCEEDING
                     Motion Hearing(Motion Hearing Non-evidentiary);
CATEGORY:
MOTIONS RULED        [30] Motion for Summary Judgment TAKEN UNDER ADVISEMENT
ON:                  [38] Motion for Summary Judgment TAKEN UNDER ADVISEMENT

MINUTE TEXT:         Oral argument held on Plaintiffs' Motion for Summary Judgment [ECF
                     30] and Defendants' Motion for Summary Judgment [ECF 38]. After
                     hearing from both parties, the Court has taken the motions under
                     advisement. A written order will follow at a later date.
HEARING STATUS:      Hearing Concluded
